Citation Nr: 0017764	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1941 to July 
1945.  The appellant is the veteran's surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
March 1995 which denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran died in February 1995 due to an acute 
cerebral infarction as a consequence of congestive heart 
failure and chronic atrial fibrillation.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, rated 
50 percent disabling from August 1984; traumatic degenerative 
arthritis of the cervical spine, rated 20 percent disabling 
from October 1986; traumatic degenerative arthritis of the 
lumbar spine, rated 20 percent disabling from October 1986; 
traumatic degenerative arthritis of the right hip, rated 
10 percent disabling from October 1986; left varicocele, 
rated noncompensably disabling from September 1982; and 
residuals of an injury of the right index finger and palm, 
rated noncompensably disabling from September 1982.  The 
combined rating was 50 percent from August 1984 and a 
70 percent from October 1986.  

3.  The evidence does not show that the veteran's service-
connected psychiatric disability caused his hypertensive 
cardiovascular disease.  

4.  The evidence does not show that any of the veteran's 
service-connected disabilities played any significant role in 
causing his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran was wounded 
in the left hand in Normandy on D-Day 1944.  He was 
subsequently interned as a Prisoner of War (POW) by the 
German Government from August 1944 to March 1945.  The 
records also show a notation of "combat exhaustion" in July 
1944.  No treatment was provided at that time, other than the 
veteran's temporary transfer to a "collection company."  
The report of his separation examination in July 1945 notes 
no pertinent abnormal clinical findings.  The veteran's blood 
pressure was recorded as 130/76.  

In 1982, the veteran first applied for VA compensation 
benefits.  He sought service connection for "stress 
neurosis" and hearing loss.  On VA compensation examination 
at that time, his blood pressure was recorded as varying 
between 150/100 and 180/100.  No specific symptoms due to the 
elevated  blood pressure were noted, but a diagnosis of 
hypertensive cardiovascular disease was listed.  The 
veteran's primary complaint was severe depression and anxiety 
since his discharge from service.  The examiner stated that 
his symptoms were consistent with chronic depression and 
anxiety, with the initial episode becoming apparent during or 
immediately after his internment as a POW.  He diagnosed 
moderately severe depressive neurosis and indicated that 
there were insufficient criteria for a diagnosis of post-
traumatic stress disorder.  The examiner also commented that 
the veteran suffered from medical complaints, such as 
hypertension and headaches, "...which may to some degree be 
related to his depression and anxiety."

A rating decision in August 1982 established service 
connection for depressive neurosis, effective from February 
1982, and assigned a 10 percent evaluation.  However, 
pursuant to an opinion by VA's Chief of Mental Health and 
Behavioral Sciences Service, a rating decision in November 
1983 recharacterized the service-connected disability as 
post-traumatic stress disorder (PTSD) with depressive 
features.  

A series of VA examinations was conducted in 1984 after the 
veteran applied for disability compensation for a number of 
disabilities, including hypertension.  He stated that his 
high blood pressure had begun approximately 10 years 
previously "after years of anxiety."  Reportedly, he had 
taken no antihypertensive medication.  The veteran's blood 
pressure was recorded by one examiner as 150/90 and by 
another examiner as 200/100 and was noted by the latter 
examiner to be uncontrolled.  An electrocardiogram (EKG) was 
interpreted as showing evidence of a probable old inferior 
myocardial infarction.  

A rating decision in November 1984 denied service connection 
for, inter alia, hypertensive cardiovascular disease with 
probable old myocardial infarction and abnormal EKG.  That 
rating decision also increased the rating for the veteran's 
service-connected PTSD to 50 percent disabling.  

At the time of another VA compensation examination in July 
1987, in conjunction with a claim for service connection for 
traumatic arthritis, the veteran reported that he had 
developed atrial fibrillation in January 1986, followed by 
arterial emboli to his left leg in February 1986.  In May 
1986, he underwent below-the-knee amputation of the left leg, 
with fitting of an artificial limb.  

A March 1988 rating decision granted service connection for 
traumatic arthritis of the cervical spine, lumbar spine, and 
right hip, assigning 20 percent, 20 percent, and 10 percent 
ratings for the disabilities, respectively.  

A private physician wrote in October 1992 that he had treated 
the veteran since 1986 for hypertension and chronic atrial 
fibrillation.  The veteran was taking antihypertensive 
medication, digoxin, and an anticoagulant.  He was noted to 
walk with a cane, wearing a left below-the-knee prosthesis.  
His pulse was irregular and his blood pressure was recorded 
as 150/92.  There was no extremity edema or rales or 
wheezing.  The physician also stated that the veteran 
complained of having flashbacks and at times depression.  

A death certificate, signed on February 6, 1995, indicates 
that the veteran died at a private hospital in February 1995.  
The listed immediate cause of death was acute cerebral 
infarction.  Conditions that were listed as having led to the 
immediate cause were congestive heart failure and chronic 
atrial fibrillation.  The veteran's left below-the-knee 
amputation was listed as another significant condition that 
contributed to his death, but did not result in the listed 
underlying cause.  An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for:

Post-traumatic stress disorder, rated 50 percent 
disabling from August 1984;
Traumatic degenerative arthritis of the cervical spine, 
rated 20 percent disabling from October 1986;
Traumatic degenerative arthritis of the lumbar spine, 
rated 20 percent disabling from October 1986;
Traumatic degenerative arthritis of the right hip, rated 
10 percent disabling from October 1986;
Left varicocele, rated noncompensably disabling from 
September 1982;
Residuals of an injury of the right index finger and 
palm, rated noncompensably disabling from September 
1982; 

for a combined 50 percent rating from August 1984 and a 
70 percent rating from October 1986.  

The veteran's surviving spouse filed an application for 
Dependency and Indemnity Compensation in February 1995.  A 
March 1995 rating decision denied entitlement to service 
connection for the cause of the veteran's death, as well as 
to Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  

In July 1995, she submitted a copy of the previous death 
certificate, signed on February 6, 1995, which included 
additional language showing that "hypertension heart 
disease" had been added to the list of conditions that led 
to the immediate cause of death and "anxiety and stress" 
had been added to the list of "other significant 
conditions."  Both additional notations were typewritten; 
the pertinent portion of the first copy were handwritten.  
The second copy of the death certificate was not certified, 
whereas the previously submitted copy was certified as an 
exact copy of the original.  The appellant disagreed with the 
March 1995 rating decision, contending that the veteran's 
service-connected nervous condition and his experiences as a 
POW brought about his hypertension.  

In April 1996, the RO received an Advisory Opinion from VA's 
Director of the Compensation and Pension Service, following a 
review of the veteran's file, stating that there was no 
indication that the veteran had either beriberi or a history 
of swollen legs or feet during captivity to relate his heart 
disease to his POW experience.  The opinion continued that, 

We have previously received medical opinions from 
the staff of the Under Secretary for Health which 
indicate that a relationship between POW experience 
and/or PTSD and the subsequent development of 
hypertension has not been proven.  The opinions 
stress that physiological responses to acute 
stressful events are well documented.  However, the 
long term latent effects of stress in the etiology 
of vascular diseases are still under investigation.  

The appellant submitted a May 1996 letter from a private 
physician, Chang H. Oh, M.D., who had signed the death 
certificate, indicating that the had treated the veteran 
beginning in 1986.  Dr. Oh reviewed "VA medical records" 
and opined that the veteran's history of having been a POW 
and as having malnutrition, as well as having PTSD "could 
possibly have affected his subsequent development of 
hypertension and cardiovascular disease later in life."  

In August 1997 and again in March 1998, the Board Remanded 
the case for the RO to request that the appellant identify 
all health care providers who had treated the veteran for 
hypertension and cardiovascular disease beginning at least 20 
years prior to his death, and to request copies of the 
records of Dr. Oh and of the private hospitalization during 
which the veteran died.  

In April 1998, Dr. Oh submitted records of his treatment of 
the veteran between January 1986 and February 1995.  Those 
records reflect a history of hypertension since 1984 and 
atrial fibrillation and follow-up for his left leg amputation 
since 1986.  None of those records sets forth an etiology for 
the veteran's hypertension or other cardiovascular disorder.  

Records received from Sacred Heart Hospital, where the 
veteran died in February 1995, show treatment at that 
facility since 1968.  He was hospitalized in 1968 for 
treatment of anxiety neurosis with depressive features; the 
treatment included several shock treatments.  
Electrocardiograms (EKGs) at that time showed left axis 
deviation and one EKG was noted to have shown the effects of 
his anxiety.  In 1977, he was treated for depressive syndrome 
and benign prostatic hypertrophy.  The Sacred Heart records 
also reflect the veteran's hospitalization in January 1986 
for treatment of atrial fibrillation, congestive heart 
failure, rule out thyroid disease, and a history of 
depressive neurosis.  During a hospitalization in February 
1986 for treatment of embolism to the left femoral artery it 
was noted that the veteran also had cardiomegaly and probable 
arteriosclerotic cardiovascular disease as a cause of his 
atrial fibrillation.  None of those records attributes the 
veteran's hypertension or cardiovascular disease to his 
anxiety.  

In January 1995, the veteran was again hospitalized at Sacred 
Heart for treatment of an acute cerebral infarction.  Also 
noted were his chronic atrial fibrillation, the previous left 
above-knee [sic] amputation, and hypertension.  The veteran's 
condition deteriorated and he died in February 1995.  It was 
felt that the cerebral infarction was due to hemorrhage, with 
notation that he had taken an anticoagulant for treatment of 
his atrial fibrillation since 1986.  The records of that 
hospitalization do not mention the veteran's anxiety or 
depressive disorder and do not attribute his hypertension or 
cardiovascular disease to his service-connected psychiatric 
disorder.  

The veteran's daughter wrote in March 1999 describing his 
psychiatric treatment over the years since his separation 
from service.  She noted that he had been hospitalized on 
numerous occasions for treatment of anxiety and depression.  
She stressed her belief that the veteran's psychiatric 
problems were due to his wartime experiences as one of the 
first soldiers on the beach at Normandy on D-Day and his 
later internment as a POW of the German Government for 
several months.  Finally, she noted that, although some of 
the records of the veteran's psychiatric treatment were 
already of record, other records of his treatment more than 
20 years prior to his death were no longer available.  

In November 1998, the Board requested an opinion by an 
independent medical expert (IME).  The Board requested that 
the IME answer the following questions:

1.  Using your best medical judgment, is it at least as 
likely as not that the veteran's service connected 
psychiatric disability caused the veteran to develop 
hypertensive cardiovascular disease?

2.  If not a direct cause, is it at least as likely as 
not that the service connected psychiatric disability 
caused the hypertensive cardiovascular disease to become 
more severe?

An opinion from a professor of internal medicine at a major 
mid-western medical school was received in June 1999.  The 
IME discussed the veteran's medical history, as well as 
several scholarly medical research papers:

A Medline search for post-traumatic stress syndrome 
provides little information from major journals of 
direct applicability to the question of whether or 
not this syndrome contributed to the Veteran's 
hypertension and ultimate demise.

An article in the Australian Family Physician 
1993;22:707 asks "Does war stress contribute to 
hypertension?" Stress involves three linked 
components: 1. External stressors, 2. The way the 
stressors are interpreted by the individual and 3. 
The individual's response. Transient elevations in 
blood pressure commonly occur in the face of 
stressors, such as circumstances of battle or being 
a prisoner of war.

There also seems to be little doubt that post 
traumatic stress disorder includes disturbing 
memories and flashbacks that are associated with 
the development of depression, alcoholism and drug 
abuse. The question here is whether or not 
recurrent, distressing, recollections of traumatic 
events continue to trigger elevations in blood 
pressure of a severity sufficient to produce heart 
failure.

While there is controversy that chronic anxiety 
produces chronic hypertension, it seems accepted 
that for hypertension to result from war stress, 
the onset of hypertension has to be reasonably 
related in time to the occurrence of the war stress 
and to have continued without interruption. In the 
case of this Veteran, there is nothing available to 
me regarding hypertension earlier than 30 to 40 
years after the last known combat or prisoner of 
war experience.

A report about the "Contribution of emotionally 
traumatic events and inheritance to the report of 
current physical health problems in 4042 Vietnam 
era veteran twin pairs" in Psychosomatic 
Medicine 1998;60:533, compared the post-war health 
status of twins based upon exposure to combat 
stress. The main observation was that a small (0.7 
to 8.4%) proportion of the variance in the report 
of hypertension, respiratory conditions, persistent 
skin conditions, gastrointestinal disorders, joint 
disorders and hearing problems could be explained 
by combat exposure. The conclusion was that greater 
"than 90% of the variance in reported current 
physical health problems... is attributable to 
inherited factors and unmeasured environmental 
experiences not shared by twin siblings." And 
that, the "traumatic experience of combat makes 
only a small contribution to the report of current 
physical health problems."

When immigrants from areas of exposure to the 1986 
Chernobyl accident were compared to matched-
immigrants from other areas, in Environmental 
Health Perspectives 1997;105 Supp16:1545, 
researchers found that eight years after exposure, 
there was a significant relationship between 
hypertension and exposure. This relationship was no 
longer significant at 10 years.

A report on the "Prevalence of somatic and 
psychiatric disorders among former prisoners of 
war" in Hospital and Community Psychiatry 
1991;42:807 studied 426 former POWs (a relatively 
large number for this type of study) and estimated 
lifetime prevalence of hypertension of 40.4 for the 
general population vs. 39.2 for POWs.

The IME concluded: 

Limited literature and available medical history 
does not, in my opinion, support a strong 
relationship between this Veteran's prisoner of war 
experience and subsequent psychiatric disorder on 
the one hand, and the development nearly four 
decades later of hypertensive cardiovascular 
disease, heart failure and death from stroke.

In fairness, there is limited information and the 
absence of proven causality does not entirely 
eliminate the possibility. Nevertheless, it appears 
more likely than not that the severe, apparently 
uncontrollable hypertension this Veteran 
demonstrated was due to one of the usual causes of 
hypertension found in the population at large and 
that any contribution from his earlier armed 
services experiences was at most a relatively small 
contributing factor.

In July 1999, the veteran's representative was furnished with 
a copy of the IME's opinion, providing him and the veteran 
with an opportunity to submit additional evidence or 
argument.  The representative responded that he had no 
additional evidence or argument to present.  

Analysis 

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the appellant 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999). Where certain diseases, are manifested 
to a compensable degree within the initial post- service 
year, service connection may be granted on a presumptive 
basis. 38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1999).

For a former POW of not less than 30 days, service connection 
may be established by presumption for beriberi and beriberi 
heart disease that have become manifest to a degree of 10 
percent or more at any time after discharge or release from 
active service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(c). Effective August 24, 1993, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity. 
Id.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (1999).

Initially, the Board notes that the appellant has submitted 
two copies of the veteran's death certificate.  The first 
copy that was submitted was certified by a member of the 
Maryland Veterans' Commission to be a true and exact copy of 
the original.  The second, "recently corrected," copy does 
not bear any form of certification as to its authenticity, 
but does include a typewritten entry listing "hypertension 
heart disease" as a condition that led to the immediate 
cause of the veteran's death and a typewritten entry listing 
"anxiety and stress" as another significant condition 
contributing to death, but not resulting in the underlying 
cause.  All of the entries on the certified copy as to the 
cause of death and conditions contributing to death were 
handwritten.  

Because the first copy of the death certificate was certified 
as a true and exact copy of the original and the second copy 
bears no such certification, and because the appellant has 
provided to documentation to support the "correction" of 
the death certificate, the Board accepts the first copy as 
representing the true opinion of the physician who certified 
the veteran's death.  The second copy is not acceptable as 
there is no indication that the physician, who signed the 
original certificate, completed the second amended 
certificate.  It appears that the second copy was a photocopy 
of the original with additional language added.  

Second, the appellant has not claimed entitlement to 
Dependency and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318 (West 1991) and the RO has not considered 
her claim on that basis.  The veteran did not have service-
connected disability rated 100 percent disabling at any time 
prior to his death.  Therefore, no appeal concerning 
entitlement under § 1318 is currently before the Board.  

Next, there is no evidence in the record, and the appellant 
does not contend, that any of the veteran's arthritis 
disabilities, his left varicocele, or his right index finger 
disability played any role in causing or contributing 
substantially or materially to the veteran's death.  
Moreover, the record clearly shows that the veteran died 
because of the effects of cardiovascular disease and not 
directly due to his service-connected psychiatric disorder.  
The appellant does not contend that such was the case.  

The appellant's contention is that the veteran's service-
connected psychiatric disorder, characterized as PTSD since 
March 1988, the chronic anxiety and depression related to it 
that he exhibited throughout the years since service, and his 
experiences as one of the first soldiers on the beach at 
Normandy on D-Day and during his internment as a POW during 
Word War II caused the hypertension and cardiovascular 
disease that ultimately resulted in his death.  

At this point, it should be noted that while presumptive 
service connection for ischemic heart disease is provided for 
by the cited laws and regulations, this presumption applies 
only in those situations where the veteran experienced 
localized edema during his captivity.  In this case, there is 
absolutely no evidence of any such edema during the veteran's 
captivity.  The record is completely silent with respect to 
any pertinent complaint in this regard, either during or 
after service.  Accordingly, the presumptive provisions of 
the law concerning former POW's is not applicable, nor is 
there any evidence of cardiovascular disease within one year 
of service separation.  Thus presumptive service connection 
is not warranted under § 3.309(a).

The strongest evidence in support of the appellant's claim is 
a letter from the veteran's private physician that states 
that his PTSD "could possibly have affected his subsequent 
development of hypertension and cardiovascular disease later 
in life."  Neither the treatment records of that physician 
nor other treatment records, including records of the 
veteran's final hospitalization, reflects any other notation 
of an etiology for the veteran's cardiovascular disease.  
Moreover, the language employed by the physician in stating 
his opinion does not suggest that he believed that such a 
relationship was at least as likely as not.  The possibility 
of such a relationship does not rise to the level of 
reasonable doubt.  Similarly, the comment by a medical 
examiner in 1982 that hypertension "may be" related is not 
of sufficient weight to establish that the hypertension was 
at least as likely as not related to the PTSD.  The language 
employed again suggests no more than the possibility of such 
a relationship, which as noted above does not rise to the 
level of reasonable doubt.

The medical evidence of record shows that the veteran was 
diagnosed as having hypertension in 1984, many years after 
his separation from service, although he reported at that 
time that his high blood pressure had begun approximately 
10 years earlier.  An EKG in 1984 showed evidence of a 
probable old myocardial infarction.  

The veteran's daughter's lay statement regarding the effects 
of his service-connected psychiatric disability over the 
years and her opinion that his psychiatric symptoms caused 
the hypertensive cardiovascular disease that caused his 
death, although informative as to his psychiatric symptoms, 
does not constitute competent evidence regarding the medical 
etiology of his hypertension, as she is not shown to have any 
medical expertise to qualify her to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Also of record is an Advisory Opinion from VA's Director of 
the Compensation and Pension Service to the effect that 
medical opinions had previously been received stating that a 
relationship between POW experience and/or PTSD and the 
subsequent development of hypertension had not been proven.  
The opinion did not specifically cite the previous medical 
opinions, however.  As such, that opinion carries somewhat 
less probative weight than a true medical opinion, but it 
cannot be ignored as providing some evidence against the 
appellant's claim.  It is not, as contended by the 
appellant's representative, a statement that improperly 
"substitutes VA opinion for an independent medical 
opinion," citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Neither does the statement purport to provide a 
medical opinion regarding the etiology of a specific 
veteran's medical condition that the author was not competent 
to render.  Espiritu.  Rather, the statement merely refers to 
the conclusions of previous medical opinions regarding the 
medical relationship between POW experience and/or PTSD and 
the subsequent development of hypertension.  The author was 
competent to furnish that information.  However, because the 
author was not a medical professional and because the 
statement does not provide citation to the noted medical 
opinions, the statement lacks the weight of a true medical 
opinion.  

Also of record is the IME opinion that concluded that it is 
more likely that the veteran's hypertension was due to one of 
the usual causes, rather than to his experiences during 
service.  The IME's discussion also appears to exclude the 
veteran's PTSD as a cause for his hypertension.  

Although the veteran's private physician has opined that his 
PTSD and POW experiences "could possibly" have "affected" 
the development of his hypertension and cardiovascular 
disease and even though his opinion was apparently based in 
part on a review of VA records, that opinion is tenuous at 
best.  The VA Advisory Opinion and the IME opinion relied 
upon a review of the veteran's VA and service medical records 
and on either other medical opinions or medical research to 
conclude that it was most likely that there was no 
relationship between service or the service-connected 
psychiatric disorder and the veteran's hypertensive 
cardiovascular disease.  The Board finds, therefore, that the 
VA and IME opinions carry more probative weight than the 
private physician's opinion.  

Considering all of the evidence of record, the Board finds 
that the greater weight of that evidence shows that the 
veteran's service-connected psychiatric disability did not 
proximately cause the hypertensive cardiovascular disease 
that resulted in the acute cerebral infarction that caused 
his death.  Although the IME opinion did state that any 
contribution to the development of hypertension by the 
veteran's "armed service experiences was at most a 
relatively small contributing factor," any such small 
contribution does not rise to the level of "proximate 
cause," as required by the regulations, nor does it suggest 
that the PTSD contributed substantially to cause death as 
required by § 3.312.  Accordingly, service connection for 
hypertensive cardiovascular disease is not established.   

The record clearly shows that the veteran died as a result of 
an acute cerebral infarction due to hypertensive 
cardiovascular disease, a disorder for which service 
connection has not been established.  Moreover, there is no 
credible or competent evidence that any of his service-
connected disabilities substantially or materially 
contributed to cause his death.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the appellant's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

